 SUTTER COMMUNITY HOSPITALS OF SACRAMENTO181Sutter Community Hospitals of Sacramento,Inc.' andInternational Union of Operating Engineers, Sta-tionary-Local 39,AFL-CIO, -Petitioner2andCaliforniaAssociation ofMedicalLaboratoryTechnology,Engineers and Scientists of California(MEBA,AFL-CIO),Petitioner2Sutter Community Hospitals of Sacramento,Inc. andHospital and InstitutionalWorkers Union Local22, Service Employees InternationalUnion, AFL-CIO, Petitioner3Sutter Community Hospitals of Sacramento, Inc. andCalifornia Nurses' Association,Petitioner.4Cases20-RC-12306, 20-RC-12331, 20-RC-12445, and20-RC-12523December 10, 1976DECISION, ORDER, AND DIRECTIONOF ELECTIONSUpon petitions duly filed under Section 9(c) of theNational Labor Relations Act, as amended, hearingswere held in the above-captioned proceedings beforeHearing Officers Earl D. Brand, Enid W. Weber, andPaula Paley, respectively, of the National LaborRelations Board. Following the close of the hearingsand pursuant to Section 102.67 of the Board's Rulesand Regulations, Series' 8, as amended, these caseswere transferred to the Board for decision.5 Thereaf-ter,Local 39, 'SEIU, and the Employer filed briefswhich have been duly considered.6The Board has reviewed the Hearing Officers'rulingsmade at the hearings and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in these proceedings, theBoard finds:1.The Employer is a California nonprofit corpo-ration located in Sacramento, California, where it isengaged 'in the operation of two nonprofit acutemedical care facilities. The parties stipulated and wefind that the Employer's gross annual revenueexceeds $3 million; that; during the -year precedingthe commencement of the hearings held herein, itpurchased directly from sources outside the State ofIThe names of the Employer and the several Petitioners appear asamended at the hearings held herein2At the consolidated hearing held in Cases 20-RC-12306 and 20-RC-12331, International Union of Operating Engineers, Stationary Local 39,AFL-CIO (hereinafter Local 39), and California Association of MedicalLaboratory Technology, Engineers and Scientists of California (MEBA,AFL-CIO) (hereinafterCAMLT),each indicated its interest in participatingin an election in any unit found appropriate,in the event the Board,rejectedits unit contention.'3Hospital and InstitutionalWorkers Union Local 22, Service EmployeesInternationalUnion,AFL-CIO (hereinafter SEIU), was permitted tointervene inCases 20-RC-12331 and 20-RC-12523 based on a profferedshowing of interest in the units therein sought.4After the hearing held in Case 20-RC-12331, California Nurses'227 NLRB No. 18California goods or services valued in excess of$100,000; that it is a health care institution within thedefinition of the Act, as amended; and that it isengaged in commerce within the meaning of the Act.We further find that it will effectuate the purpose ofthe Act to assert jurisdiction herein.2.The parties stipulated that Local 39, CAMLT,SEIU, and, for the purpose of representing registerednurses,CNA are labor organizations within themeaning ,of the Act. We find that they are within thestatutory definition of a labor organization.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the -meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4.InCase 20-RC-12306, Local 39 seeks torepresent a unit consisting of all employees in theEmployer's engineeringand maintenance departmentand in the biomedical repair unit. In Case 20-RC-12331, CAMLT seeks to represent a unit of medicallaboratory technologists, including electron micro-scope technologists and technicians but expressed awillingness to represent a unit consisting of allprofessional employees, excluding registered nurses?In Case 20-RC-12445, SEIU seeks to representseparate units consisting of (1) all service employeesincluding technical's, and (2) all office clerical em-ployees.In Case 20-RC-12523, CNA seeks to represent allof the Employees registered nurses. The Employercontends that none of the" petitioned-for units areappropriate and that The only appropriate units are:one comprised of all service, maintenance,` andclerical employees, including technical- employees,and the other consisting of all professional, employ-ees.BackgroundThe Employer operates two acute medical carefacilities; separated by some 30 blocks, in the city ofSacramento, California. The first, known as SutterGeneral Hospital, is housed in a 7-story building. Thesecond, known as Sutter Memorial Hospital, ishoused in two buildings, a main hospital buildingAssociation(hereinafterCNA) movedto intervene, to the extent thatitdesired to participatein any election involving registered nurses.5Each petitionseeks an election in a separateunit of the Employer'semployees.Inasmuchas theypresent interrelated issues which are bestresolved simultaneously,the casesare hereby consolidated for the purpose ofthis decision only.6Local 39, SEIU, and the Employer filedrequests for oral argumentTheir requestsare herebydenied as, in our opinion,the records in thesecases, including the parties'briefs, adequately present theissues and thepositions taken with respect thereto.7We view the first amended petitionfiled by CAMLT,following the closeof the hearing held in that case and the submissionof briefs, asan, expressionof its willingness to representemployees in the broader unit. 182DECISIONSOF NATIONALLABOR RELATIONS BOARDconsisting of seven floors and an adjacent single-storydiagnostic and treatment center. The record revealsthat there is substantial interchange of employeesbetween the two facilities and the parties themselveshave stipulated that any units herein found appropri-ate should embrace employees at both facilities.Although ultimate responsibility for the operationof the hospitals rests with the board of directors, theEmployer's executive director is the person withimmediate responsibility for day-to-day operations.Directly subordinate to him in the administrativehierarchy are two assistant administrators, the direc-tor of nursing, and the personnel director. In addi-tion, certain department heads also report directly tothe executive director, among them the head of thebiomedical repair unit, whose employees are encom-passed within the maintenance unit sought by Local39.However, the head of the engineering andmaintenance department, who is responsible forcoordinating and supervising the work of all engi-neering and maintenance employees at both facilities,reports to one of the two assistant administrators.Others reporting directly to the executive directorinclude the heads of the X-ray, laboratory, pharmacy,mental health (psychiatric), purchasing, printing,nuclearmedicine, cardiopulmonary, EKG, publicrelations,medical education, medical records, andemergency room departments, and the chief of thediagnostic-and treatment center.One assistant administrator is responsible for theoperation of the business office and the accounting,budget, and data processing departments. The otherassumes responsibility for the housekeeping, laundry,dietary, respiratory therapy, occupational therapy,physical therapy, recreational therapy, social services,and engineering and maintenance departments.The director of nursing is in charge of the medical,surgery,mental health (nursing), central service, IVtherapy, obstetrics, anesthesia, EEG, and renal dialy-sis departments.There are over 2,000 hourly paid employees work-ing in the hospitals' 38 departments, of whom over1,600 are employed on a regular -full-time basis.8Many departments employ individuals holding thesame job classification.However, all employeesemployed in a given classification are paid accordingto the same wage scale, irrespective of the departmentor the location in which they work. On the otherhand, the same-wage scales may be applied todifferent classifications, where the levels of skills andthe training required in the performance of differentwork are deemed commensurate. For example, engi-neer helpers, employed in the engineering andmaintenance department, work at the same wagescale as the hospitals' two evening housekeepers.Likewise, registered nurses working either as headnurses, environmental control nurses, or patient carecoordinators are paid at the same scale as areemployees working either as medical laboratorytechnologists or assistant electron microscope tech-nologists.Employee fringe benefits are centrally administeredand, with one minor exception, are uniform through-out the entire work force. Thus, eligibility require-ments and the rules for determining the amounts ofsuch benefits are the same for all employees. Similar-ly, a uniform premium pay policy is applicable to allemployees under which all receive the same percent-age of their base pay as an on-call premium. On theother hand, shift differentials vary according to thedepartment and job classification with a rangebetween $20 and $50 per month. Also, the hospitalsemploy three different methods for computing over-time and the method used varies from department todepartment. In this respect, however, the Employerallowed each department to choose the overtimesystem under which it would operate.Case 20-RC-12306 .Local 39 seeks to represent all employees in theengineering and maintenance department and thebiomedical repair unit. As previously mentioned, thedirector of the engineering and maintenance depart-ment reports directly to one of the Employer's twoassistant administrators. Subordinate to the directorare two superintendents of plant and operations, eachassigned to one of the Employer's two facilities .9 Thedepartment is responsible for the maintenance of thehospitals' physical plant: for the integrity of thebuildings and for the operation, maintenance, andrepair of utilities, such as the water, steam, andelectrical systems and the attendant power equip-ment, including steam boilers, refrigeration pumps,air-conditioning equipment, and standby generators.Employees assigned to this department also performinterior remodeling and painting.Within the department, individuals are employed inthe following classifications: senior watch engineer,watch engineer,maintenance engineer, engineerhelper, leaderman, electronic technician, carpenter,painter, office manager, office clerk, and secretary.The range of skills demonstrated by individualsemployed in these classifications varies from highlyskilled to unskilled. For example, the senior watchengineer and electronic technicians are, on the one8The remainder are employed irregularly or for workweeks of shorter9The parties stipulated that these individuals are supervisors within theduration and include two who are classified as temporary part-tuneemployees The parties have, however,agreed among themselves concerningthe voter eligibility of these employeesmeaning of the Act. SUTTER COMMUNITY HOSPITALS OF SACRAMENTO183hand, employed as troubleshooters responsible, re-spectively,for the maintenance of sophisticatedmachinery and electromechanical equipment. On theother hand, the maintenance engineer, who performsminormaintenance and custodial work, and theengineerhelpers,who are primarily employed incleaningair-conditioner, filters, require little or noskill in the performance of their work.The following is a summary of the qualificationsand duties of the 33 individuals employed in theclassifications here involved:Watch Engineer:Candidates for this position musthave graduated from the eighth grade and have had 4to 10 years' experience. Their assigned duties includethemaintenance and repair of stationary steamboilers and related equipment, using handtools andportable power tools. They perform daily inspectionsof boilers, pipelines, and operating equipment, watch-ing for steam, water, air, and fuel leaks and defectiveparts.Using special chemicals, they periodically testand treat boiler water. They repair and maintainmachinery and mechanical -equipment in accordancewith diagrams, sketches, operation- manuals, andmanufacturers' specifications, using hand and powertools and precision measuring and testing instru-ments.Such tools include lathes; drill presses, andgrinders. Similarly, watch engineers are responsiblefor the maintenance and repair of piping systems,plumbing fixtures, refrigeration machinery, coolerand freezer units, and other mechanical equipment,including compressors to provide for utilities such aslight, heat, and power.SeniorWatch Engineer:These individuals are morehighly skilled than watch engineers, and are responsi-ble for =the ° maintenance and repair of the morecomplicated machinery. They function essentially inthe role of "troubleshooters."Maintenance Engineer.-This employee performs theleastcomplicatedmaintenance. and repair tasksfalling within the area of a watch engineer's responsi-bilities.Engineer Helper:These individuals, who must havean eighth grade education, are employed in cleaningair-conditioning units, replacing filters as necessary,cleaning the boilerroom and other mechanical spaces,stocking workbenches with appropriate expendableitems used in the maintenance and repair of theEmployer's facilities and equipment, applying oil tofractional horsepowermotors, and otherwise per-forming a variety of jobs in and around the buildingsand grounds of the hospital complex to assistmechanics and other workmen in completing theirtasks by transporting materials and tools.ElectronicTechnician:Employees in this positionare required to have- an eighth grade education andfrom 4 to 10 years' experience. They test and repairelectronic equipment, following schematic diagramsand using handtools and test meters. They testelectrical circuits and components to locate shortsand faulty connections, and they replace defectiveparts such as tubes, transformers, resistors, conden-,sors,and switches,using.handtools and solderingirons.They may also be required to perform theduties of anelectrician. -Leaderman:These individuals are required to havethe same experience as electronic technicians. Theyare responsible for properly maintaining all electro-mechanical, electrical, and electronic equipment andsystems in the hospitals ^' close cooperation with thechief engineer, and, therefore, must have a thoroughknowledge of the work responsibilities of electriciansand electronic technicians in order to perform theirwork.Carpenter:Individuals so employed must have aneighth grade education and from 4 to 10 years'experience in framing and finish carpentry and-millwork. They construct, repair, and maintain wood-en structures such as furniture, equipment, partitions,and other parts- of hospital buildings, using hand andpower tools according to written or oral instructions.They must be able to read blueprints and specifica-tions to accomplish these tasks.Painter:In addition to an eighth grade education,painters are required, to have from 4 to 10 years'experience and be able to work from swing staging.They are required to rig stages and erect scaffolding.In addition to the skills required in the mixing ofpaints, painters are required to prepare and applyplaster to ceilings, walls, and partitions.,,Office Manager, Office Clerk, Secretary:The officemanager is primarily responsible for procuring repairparts and acts as the purchasing agent for theEmployer's engineering and maintenance depart-ment. In addition, he shares with the office clerk, whois located at Sutter General Hospital, the responsibili-ty for relaying requests for repair assistance. Theoffice clerk's primary responsibility is to pick up therepair parts ordered by the office manager. Thesecretary is located at Sutter Memorial Hospital. Sheperforms basically the same duties as those per-formed by the office manager and the office clerkexcept that she does not order or pick up supplies.However, she may occasionally type maintenancedirectives that are sent to all the departments of thehospitals.There is a limited bargaining history involving aportion of the employees herein sought. The recordreveals that the- hospitals entered into a series ofcollective-bargaining agreements with Local 39, thelast of which expired in 1970. Those contracts coverwatch engineers, maintenance engineers, and appren-tices,although, during that time, the Employer's 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDengineeringand maintenance department also em-ployed individuals as painters, carpenters, electronictechnicians,and clerks.The hospitals' biomedical engineering department(biomedical repair unit), which Local 39 wouldincludewithin the proposed maintenance unit, isnewly formed, having been created approximately 3years before the hearings held herein to do some ofthe work which theretofore had been performedbyelectronic technicians in the engineering and mainte-nance department or farmed out to independentcontractors. Presently, insofar as the distribution ofwork is concerned, electronic engineers within theengineering and maintenancedepartment are respon-sible for plant and related machinery and equipment,whereas the II biomedical repair unit employees,including clerks, are responsible for the maintenanceand repair of patient care electronic equipment.In support of its position that a separatemainte-nance unitisappropriate,Local 39 asserts thatemployees whom it seeks to represent are responsiblefor the operation and maintenance of complexmachinery and equipment requiring highly developedskills and much experience and, further, that in somecases, those employees are paid at a higher wage ratethan that received even by registerednurses.Local 39also avers that the bargaining history between it andthe Employer and in the health care industry as awhole justifies finding appropriate the unit hereinsought.It bases its argumentfor inclusion of biomed-ical repair unit personnel on the historical fact thatthe work they perform was formerly done by employ-ees inthe engineeringand maintenancedepartment,that such work is similarto engineeringand mainte-nance department work, and that employees present-lyworking in the biomedical repair unit have beenrecruited from the aforesaid department.The Employerdisagrees,contending that the onlyappropriateunitherein would be one comprised of allservice,maintenance,and clerical employees. Insupport of its contention, the Employer asserts thatonly senior watch engineers and electronic techni-ciansperformwork on sophisticated equipmentrequiring a high degree of skill; and that, with respectto other employees within the unit sought, manyperform unskilled work which is in fact similar to thatdone by housekeeping department personnel. Ac-cordingly, the Employer argues that there is no basisfor a unit predicated upon craft considerations.Further, the Employer argues that bargaininghistory does not justify the holding of an election inthe unit sought. In particular, the Employer calls10The Jewish Hospital Association of Cincinnati d/b/a Jewish Hospital ofCincinnati,223 NLRB 614 (1976).For the reasons statedabove and for those stated in his separateconcumng opinion to StVincent's Hospital,223 NLRB 638 (1976), Memberattention to the fact that only a few classifications ofthemany here involved were covered by the agree-ments between it and Local 39; that agreementsbetween the Local and other employers in northernCalifornia involved only 20 percent of the proprie-tary, public, and nonprofit hospitals in that region;and that, in any event, those contracts were the resultof voluntary recognition and bargaining, all predat-ing the recent health care amendments to the Act.We have considered the entire record in this caseand, in agreement with the Employer, find that theemployees sought by Local 39 do not have asufficientlyseparateand distinct community ofinterest to warrant their inclusion in a separate unitappropriate for the purposes of collective bargaining.At the outset, we note that engineering andmaintenance department employees and individualsemployed in the biomedical repair unit, who arethemselves subject to different general supervision,share common working conditions and fringe bene-fitswith all hospital employees and work throughoutthe hospitals, performing tasks which bring them intofrequent contact with other employees. Moreover, theemployees in question demonstrate wide variations inskill levels and functions, ranging from journeymanlevel craftsmanship to unskilled labor. Indeed, anumber of these employees do work which is similarto that performed by service employees and are paidat the same wage scales.Likewise, bargaining history does not support acontrary finding, as only a small portion of thoseemployees whom Local 39 would now include haveheretofore been represented by the Local for thepurposes of collective bargaining.In sum, we find on the record before us thatengineering and maintenance department employeesand individuals employed in the biomedical repairunit do not comprise a homogeneous grouping ofemployees with interests sufficiently distinct from theother employees to constitute a separate unit.10 Local39 has not indicated whether it wishes to proceed toan election in a broader unit than that sought, butseeks only to preserve its right to do so. In thesecircumstances, we shall dismiss the petition filed inCase 20-RC-12306, but shall allow the Local anopportunity to participate in the election in Case 20-RC-12445, discussedinfra.Case 20-RC-12331CAMLT seeks to represent all professional medicallaboratory technologists, including electronmicro-scope technologists and technicians. However, asPenello agreeswith the conclusionreached herein to dismissthe petition fora unit of all employees in the engineering and maintenancedepartment andin the biomedical repair unit SUTTER COMMUNITY HOSPITALS`-OF SACRAMENTOpreviously mentioned, CAMLT expressed a willing-ness to representa unit .consisting of all professionalemployees, excluding registerednurses,which SEIUcontendsis the only appropriate unit.-The Employer contends that the only appropriateunit hereinis one embracing all professional employ-ees, includingregistered nurses.'1 In support of itscontention, the Employer -asserts that all profession-als perform functionally integrated work, constantlyinteractwith one another in the performance of theirduties,and otherwise demonstrate a broad-communi-ty of interest which should not be fragmented byaccording separate recognition to any single categoryof professional employee. To do so, according to theEmployer, would lead to an undue proliferation ofbargainingunitscontrary to the intent manifest in therecent health care amendments to the Act.We have considered and, inagreementwith theEmployer and SEIU, have found that a separate unitof medical laboratory technologists is not appropriatefor the purposes of collective bargaining. InMercyHospitals12we found no compelling tradition ofseparate representation or separate collective-bar-gaining history which counterbalanced the clearlyidentifiable community of interest those employeesshared with other professionals. On the other hand,we have held that registered nurses may be excludedfrom units of professional employees,13 and, if theydesire,are entitled to separate representation byvirtue of their training, skills, and duties, and espe-cially their, singular history of separate representationand collective bargaining.14 There are no interveningfactors inthis casewhich would cause us to departfrom thoseconclusions.Accordingly, we, find in thiscase that a unit comprised of all professional employ-ees, excludingregisterednurses,is appropriate for thepurposes of collective bargaining.Disputed ProfessionalsThere remains for consideration a question con-cerning the professional status of certain employeesallof whom the Employer contends should beincluded in any unit herein found appropriate. TheEmployer recognizes 22 separate categories of profes-sional employees. However, in addition to registerednurses,the parties were able to agree on the profes-sional statusof only the following: pharmacists,electronmicroscopetechnologists and theirassist-ants,medical laboratory technologists, psychiatricsocial workers, and medical social workers. There is aquestionconcerningthe professional status of indivi-duals employed in the remaining 15 classifications:11No party contends that physicians should be included with otherprofessionals.12Mercy Hospitals of Sacramento, inc.,217 NLRB 765 (1975).13Dominican Santa Cruz Hospital,218 NLRB 1211 (1975).185Audiologists I and II:There are two audiologistswho work in the diagnostic and treatment center atSutterMemorial Hospital. Their primary function isto attempt to identify the causes of hearing impair-ment in- children and adults, prepare evaluationreports for-referral sources, and conduct the remedialtraining of certain patients. Audiologists mare super-vised by the speech pathologist who, in turn, issubordinate to - the chief of the diagnostic andtreatment center. They are required by the Employerto have a' master of arts degree with academic majorin - audiology, to possess - a certificate of clinicalcompetence in audiology granted by the AmericanSpeech and Hearing Association, and to be licensedby the State of California. An audiologist I must havea minimum of 3 years' experience in clinical audiolo-gy, whereas there is no experience requirement for anaudiologist II.Based on the foregoing, we conclude that audiolo-gists I and II are professional employees. As notedabove, audiologists fulfill the requirements of Section2(12)(a) of the Act which defines a professionalemployee as one whose work is predominantlyintellectualand varied, involves the - exercise ofdiscretion and judgment, cannot be standardized inthe output produced or the result accomplished, andrequires knowledge of an advanced type in a field ofscience or learning customarily acquired by a pro-longed course of specialized intellectual instructionand study in an institution of higher learning or ahospital.15Nuclear Physicist:There is one nuclear physicistwho is employed in the nuclear medicine department,immediately subordinate to the department director,a physician. His primary functions involve responsi-bility for the performance and calculation of allradioisotope laboratory procedures including theanalysis of X-ray -photographic patterns caused bythe injection of nuclear isotopes into a patient'sbloodstream. In addition, the nuclear physicist acts asthe Employer's radiation safety officer, and, as thecoordinator of the Employer's nuclear medicinetechnology school, is responsible for all coursecurricula and training schedules. He is required tohave a bachelor of science degree in physics, chemis-try,or biology and at least 4 years' experience inpractical nuclear science,' practical laboratory proce-dures, or the teaching of physics or chemistry.We conclude, on the above facts, that the nuclearphysicist is a professional employee as defined in theAct, as he performs work which is predominantlyintellectual and varied in character, involves discre-14Mercy Hospitals,supra.See, however, fn. 32 infra.15Member Jenkins wouldnot findthe audiologist II to be a professionalemployee and, accordingly,would exclude thatindividual fromthe unit. 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion and judgment,cannot be standardized, andrequires knowledge of an advanced type in a special-ized area acquired in an institution of higher learning.StaffRadiologic Technologists:There are 13 regis-tered staff radiologic technologists who work underthe direct supervision of a chief radiologic technolo-gist in the Employer'sX-ray department. Theirduties,which are performed in the X-ray, surgical,and patient care areas of the hospitals,involve avariety of technical procedures used in taking X-raypictures as prescribed by an attending physician andrequire the exercise of some independent judgment.These employees must be high school graduates andare licensed by the State of California after a 2-yeartraining program at an accredited hospital and afterpassing qualifying examinations administered by theAmerican Registry of Radiologic Technologists.Based on the foregoing,we conclude that staffradiologic technologists do not meet the statutorycriteria for professional employees.It is clear that theposition requires the use of independent judgment intechnicalmatters and that the ability to perform thejob is obtained only after a period of specializedtraining,certification,and the acquisition of a statelicense.However, it is equally clear that their func-tionsdo not involve the intellectual aspects anddiscretion orjudgment which characterize profession-al duties.Accordingly,we find that staff radiologictechnologistsmay not properly be included in theprofessional unit herein found appropriate.16SpecialProceduresTechnologists:The hospitalsemploy 10 special procedures technologists who aredifferentiated from the staff radiologic technologistsonly in that they perform special X-ray procedures,such as arteriograms and venograms,requiring suchadditional experience and capabilities as are deter-mined to be adequate by the department chief.Because of the nature of their duties, they work morecloselywith the physicians,registered nurses, andcardiopulmonary technologists than do the staffradiologic technologists.Based on the above facts,we likewise find thatspecial procedures technologists are not professionalemployees and we shall exclude them from theprofessional unit herein found appropriate.17NuclearMedicineTechnologists:There are sixnuclear medicine technologists who work in the X-ray areas of both hospitals under the supervision ofthe nuclear medicine department's chief radioisotopetechnologist.They operate special cameras to traceradioactive isotopes through the various organs of ala In Case 20-RC-12445,discussedinfra,the partiesstipulated that thoseemployees excludedfrom the professionalunit here in questionshould beincluded in the overall service unit, including technicals,whichSEIU seeksin that caseWe agree that theaforesaid employees are techmcals whoshould be included in the unitfound appropriate thereinand shallso direct17Seefn 16, abovepatient searching for physical abnormalities. Theyalsomonitor the radiation levels within each patientafter the tests are performed. Nuclear medicinetechnologists are all trained as staff radiologic tech-nologists and licensed by the State of California assuch. Some may possess college degrees but, as in thecase of staff radiologic technologists, a degree is notrequired.The record reveals that the Employeroperates a school of nuclear medical technology.However, evidence is lacking that the employees hereinvolved are required to attend the school or, if so,that they are required to pursue a course of instruc-tion and study of a specialized intellectual nature.Also lacking is any evidence that the nuclear medi-cine technologists consistently exercise independentjudgment in the performance of analytical work forwhich they are alone responsible.In these circumstances, we find the record insuffi-cient upon which to make a determination as to theprofessional status of these employees.We shall,therefore, allow nuclear medicine technologists tovote in any election held in this case and in the overallunit in Case 20-RC-12445, subject to challenge.18CardiopulmonaryTechnologists:There are fourcardiopulmonary technologists assigned to the Em-ployer's cardiopulmonary department at Sutter Me-morial Hospital. They work exclusively in a smalllaboratory in that building where they performlaboratory and clinical procedures relevant to cardio-pulmonary diagnosis under the supervision of aphysician. This work entails the performance, record-ing,and calculation of pulmonary and cardiacfunction tests including associated blood gas analysisstudiesand oxygen consumption measurements.Similar tests are performed on patients during sur-gery. Three of the Employer's four cardiopulmonarytechnologists have baccalaureate degrees. The fourthwas previously employed as a medical laboratorytechnologist, a professional, as the parties themselvesagree. Indeed, the functions of the cardiopulmonarytechnologists are performed by medical laboratorytechnologists when the former, who work only on theday shift, are absent. Both categories of employeesare paid at the same wage scale.We find on the above facts that cardiopulmonarytechnologists are professional employees performingwork which requires specialized knowledge of anadvanced type and which is primarily intellectual andvaried in nature, involving the use of analytical skills19As previouslystated,employees excluded fromthe unit herein foundappropriate shall be included in the overall unit found appropriate in Case20-RC-12445As the professional status of nuclear medicine technologistswill not beascertained unless their votes are determinative, of necessity, theyshall be allowed to cast challengedballotsin both cases SUTTER COMMUNITY HOSPITALS OF SACRAMENTO187to obtain results. for which they are personallyresponsible.19--ElectronMicroscope Technician:There is currentlyone electron microscope technician in the medicallaboratory department at Sutter Memorial who, withthe electron microscope technologist and the assistantelectronmicroscope technologist, operates the Em-ployer's electronmicroscope. This employee musthave a baccalaureate degree, preferably in_the biolog-ical sciences, or an associate degree in electronmicroscopy -and 1-year experience in an electronmicroscope laboratory. He is not required, however,to be licensed by the State or certified by an alliedprofessional organization.There is some generaltestimony that the duties of the electron microscopetechnician are "substantially the same" as those ofthe technologist and the assistant, who must havebaccalaureate degrees and whom the parties agree areprofessionals. On the other hand, a comparison of thewritten job descriptions admitted into evidence in thisproceeding reveals that electron microscope techni-cians, unlike the others, have no responsibilities of asubstantially analytical nature, such as researching,developing, and evaluating new microscopy tech-niques for use in specialized studies.In these circumstances, we find that electronmicroscope technicians are not professionals and weshallexclude them from the unit herein foundappropriate.20CertifiedRespiratoryTherapyTechnicians:Thehospitals' eight certified respiratory therapy techni-cians administer respiratory therapy treatments topatients as prescribed by physicians, using ventila-tors, nebulizers, humidifiers, and other allied equip-ment. They are supervised by a shift leader. Candi-dates for this position must be high school graduatesand obtain certification by the Technician Certifica-tion Board of the American Association of Respira-tory Therapy.We find that certified respiratory therapy techni-cians are not professional employees as defined in theAct21 and we shall exclude them from the unit hereinfound appropriate.22Physical Therapists:The hospitals employ threephysical therapists who are members of the medicalcare team primarily concerned with the disabled andpotentially handicapped patient. Using various treat-ment techniques and agents as prescribed by anattending physician, the principal activities of physi-cal therapists are directed toward relieving pain,preventing disability, developing or improving skills,19MemberJenkins would not find the cardiopulmonary technologists tobe professional employees and, accordingly, would exclude them from theunit.20 See fii. 16, supra21The Jewish Hospital Association of Cincinnati d1b/a Jewish Hospital ofCincinnati,223 NLRB 614 (1976).restoring function, and maintaining maximum per-formance within the patient's capabilities. Theirdutiesalso include the maintenance of progressreports on patient treatment records for the benefit ofthe attending physician. Physical therapistsmusthave-a baccalaureate degree in physical therapy andbe licensed by the State of California. Among otherthings, licensing is conditioned upon passing awritten examination covering the following subjects:anatomy, pathology, kinesiology, physiology, psy-chology, physics, electrotherapy, radiation therapy,hydrotheraphy, massage, therapeutic exercise, physi-cal therapy as applied to medicine, neurology,orthopedics, surgery, psychiatry, procedures of evalu-ation, testing, and measuring, and technical proce-dures in the practice of physical therapy.Based on the foregoing, we find that physicaltherapists perform work requiring specialized knowl-edge of an advanced type which is primarily intellec-tual and varied in nature and involves the use ofanalytical skills to obtain results for which they arepersonally responsible.Accordingly,we find thatthey are professional employees and shall includethem in the unit herein found appropriate 23Occupational Therapists:There are three occupa-tional therapists who, following referral by an attend-ing physician, are responsible for planning treatmentgoals with the therapeutic team, administering andevaluating individual or group treatments of assignedpatients, and determining appropriate activities asindicated by the patients' needs. Employees engagedin this work must possess a thorough knowledge ofthe theory and practice of mental and physicalrehabilitation ofmentally and physically handi-capped persons; normal development and learningtheory; and therapeutic techniques, including prevo-cationalexploration,perceptual-motor evaluationand treatment, arts and crafts, and self-care activities,in addition to possessing the skills required in theapplication of such techniques. They must have abaccalaureate degree in occupational therapy and beregistered with the National Registry of the AmericanOccupational Therapy Association or eligible forsuch registration.We find on the basis of the record before us thatoccupational therapists are professional employees asdefined in the Act and we shall include them in, theunit found appropriate in this case.RecreationTherapists:There are two recreationtherapists who work primarily in the mental healthfield performing a variety of duties, including plan-22 See fn. 16,supra23Member Jenkins would not find the physical therapists to be profes-sional employees and, accordingly, would exclude them from the unit. 188DECISIONSOF NATIONALLABOR RELATIONS BOARDning and carrying out recreation programs, coordi-nating group activities for groups of up to 14 patients,maintaining records of the activities and the partici-pants, and, when appropriate, participating in thera-peutic team conferences. Some programs are highlyspecialized and recreation therapists may be calledupon to assist in adapting activities and/or equip-ment to facilitate the participation of disabled per-sons.Candidates for this position must possess `abaccalaureate degree in recreation therapy.Based on the above, we fmd that recreationtherapists are likewise professional employees and weshall include them in the unit herein found appropri-ate.24TherapeuticDieticians:There are six therapeuticdieticians who plan and write modified diets, withinthe limits prescribed by the medical staff, for patientswith therapeutic needs. These duties entail reviewingrelevant medical orders, coordinating with patients todetermine food habits and preferences, inspectingand testing prepared foods, and, when appropriate,instructing patients on proper diet following dis-charge.When requested, these individuals teachemployee orientation classes and participate in the in-service training of hospital personnel in the areas ofnutrition and diet therapy. Therapeutic dieticiansalso work on special projects, as planned by the headdietician, and present reports related to the improve-ment of departmental procedures and diet revisions.In addition, these employees may be assigned torelieve the acute kidney dietician in the latter'sabsence. Candidates for this position must have abaccalaureate or advanced degree from an accreditedinstitution with a major in foods and nutrition or indietetics, serve a period of internship, and be regis-tered as a member of the American Dietetic Associa-tion.On these facts we fmd that the work performed bytherapeutic dieticians is predominantly intellectualand varied in character, involves discretion andjudgment, cannot be standardized, and requiresknowledge of an advanced type in a specialized areaacquired in an institution of higher learning, and,accordingly, that employees engaged in this work areprofessional employees.25Teacher-Mental Health:There were no teachers-mental health employed by the hospitals at the timeof the hearing held in this case. According to thetestimony of the Employer's director of personnel,one teacher-mental health is employed full timeduring the summer months when the individualinvolved is on leave from his position as a secondaryschool teacher and an employee of the SacramentoCity School District. According to this same witness,the teacher-mental health,- when employed by thehospitals, is responsible for the continuing secondaryschool education of up to 14, children who arehospitalized in the mental health department. Exami-nation of the brief job description admitted intoevidence reveals only that the person employed inthis classification is responsible for providing adoles-cent outpatient mental health counseling and tutoringto participants of the student evening program underthe supervision of the director of the mental healthcenter, and that candidates for -this position musthave a baccalaureate degree in one of the socialsciences. Certification is not required, although thesummer employee does possess a teaching certificate.We find the record in this case inadequate for thepurposes'of determining the professional status of theteacher-mental health and, accordingly, shall- permitthat individual to vote in any election held herein andin the overall unit in Case 20-RC-12445, subject tochallenge.26Data Analyst:There is one individual employed inthe data processing department at Sutter Generalwho is known as a "data analyst." The written jobdescription for this position, which was admitted intoevidence, would tend to support a claim that a dataanalyst is a professional employee. However, at thehearing, the Employer's director of personnel testifiedthat the incumbent employee is actually a dataprocessing programmer: "We have this analyst titlehere, but it is worked into the programming as of thisdate."Although there is some indication that the employ-ee involved prepares various types of programs fortheEmployer's computer equipment, we cannotdetermine on such limited evidence whether or not heis a, professional employee and shall likewise permithim to vote subject to challenge.27Educational Programmer:There is one educationalprogrammer who is employed in the renal dialysisdepartment.Working with videotaping equipment,this individual is responsible for the development oftrainingprograms on the use of home dialysisequipment for presentation to both patients andmedical personnel in the aforesaid department. Inperforming this work, the educational programmermust, among other things, refine basic instructionobjectives,coordinatewithmedical personnel onsubstantive content, and develop behavioral responsepatterns used in programmed instruction. He worksunder the direct supervision of a licensed physician24Members Fanning and Jenkins would not find the recreation therapists26 See fn. 18,suprato be professional employees and, accordingly, would exclude-them from the27 ]bedunit.25Member Jenkins would not find the therapeutic dieticians to beprofessional employees and, accordingly, would exclude them from the unit SUTTER COMMUNITY HOSPITALS OF SACRAMENTO189and with nursing personnel, although he has soleresponsibilityfordevelopment of the videotapeprograms. The educational programmer is required tohave a bachelor's degree in English, speech communi-cation, behavioral science, or in a related field and 2years of instructional design and communicationexperience. In the alternative, a candidate for thisposition must have a master's degree and 1 year ofsuch experience or an equivalent combination ofeducation and experience.On the above facts, we find that the educationalprogrammer performs work which is predominantlyintellectual and varied in nature, involves -discretionand judgment, cannot be qualitatively or quantita-tively standardized, and requires knowledge of anadvanced type in a specialized area which is acquiredin an- institution of higher learning. Accordingly, wefind that the educational programmer is a profession-al employee and we shall include him in the unitherein found appropriate.Based -on the foregoing, we find that the followingemployees constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act:Allprofessional employees of the Employer,except registered nurses, including pharmacists,electron microscope technologists, assistant elec-tron microscope technologists, medical laboratorytechnologists, psychiatric social workers, medicalsocialworkers, audiologists I and II, nuclearphysicists, cardiopulmonary technologists, physi-cal therapists, occupational therapists, recreationtherapists, therapeutic dieticians, and educationalprogrammers; but excluding staff radiologic'tech-nologists, special procedures technologists, elec-tron microscope technicians, certified respiratorytherapy technicians, guards, and supervisors asdefined in the Act.Case 20-RC-12445-SEWseeksto represent two separate units, oneembracing all service employees in the Employer'snursing,housekeeping, laundry, and dietary depart-ments,including technical employees, and othercomposed of all office clerical employees. However,SEIU expressed a willingness to participate in anyelection involving the aforesaid employees in theevent theBoard finds appropriate a unit or unitswhich might be broader in scope than those originallysought.In Case 20-RC-12306, we found that employees inthe Employer's engineering and maintenance depart-ment and in the biomedical repair unit do notcomprise a homogeneous grouping of employees withinterests sufficiently distinct from others so as towarrant their placement in a separate unit. Indeed, -onthe facts heretofore considered, we find,-in agreementwith the Employer, that those employees should begrouped with the service employees herein sought inan overall unit comprising all of the Employer'sservice and maintenance employees, including tech-nicals.We find further, in accordance with the stipulationof the parties, that, the 134 nonconfidential 28 clericalsemployed at the time of the hearing in the Employer'snursing (ward clerks), surgery, IV therapy, X-ray,emergency room, laboratory, cardiopulmonary, pur-chasing, dietary, respiratory therapy, mental health,social services, central service, obstetrics, renal dialy-sis,nuclear medicine, and medical education depart-ments perform duties which are closely related to thefunctions performed by personnel in the service andmaintenance unit and should therefore be included inthe overall unit herein found appropriate.The parties also stipulated that the remaining 182clericals in the Employer's business office, medicalrecords, accounting, payroll, data processing, nursing(office secretaries), and laboratory (administrativepathology secretary}departments, and in the businessoffice at the diagnostic and treatment center, arebusiness office clericals, but disagree as to their unitplacement.As previously stated, SEIU seeks to represent aseparate unit of these clericals, asserting that theseemployees, whom the Board has traditionally recog-nized as having separate interests, perform no workwhich is functionally integrated with that performedby employees in the larger unit.The Employer, on the other hand, contends- thatthese clericals 'should likewise be included in theservice and maintenance unit herein found appropri-ate. In support of its contention, the Employer aversthat all 316 clerical employees, who work in 26 of thehospitals' 38 departments, are supervised by theirrespective department heads rather than by a singleclerical supervisor; that there is a wide functionalvariation in the different tasks performed by officeclericals, depending on the departments to which theyare assigned; and that, in contrast to that widevariation,office clericals,whom SEIU seeks torepresent separately, do perform work which issubstantially similar to that performed by others who,by agreement of the parties, would be included in theservice and maintenance unit. Thus, the Employerargues that the distinction between office and plantclericals in the typical manufacturing plant situation28The parties stipulated that individuals employed in the followingclerk,personnel secretary, executive secretary, administrative secretary,classifications are confidential employees- personnel assistant,personnelbusiness office secretary,and management analyst 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDdoes not carry over to the health care industry and,accordingly, that the Board should not find aseparate unit of office clerical employees appropriatefor the purposes of collective bargaining in this case.We have considered the arguments raised hereinand, for the reasons set forth inMercy Hospitals,29find that separate units of business office clericalemployees in the health care industry are appropriateand that such a unit is appropriate in this case.Based on the foregoing, we find that the followingemployees constitute units appropriate for the pur-poses of collective bargaining within the meaning ofSection 9(b) of the Act:Unit AAll service and maintenance employees in theEmployer's nursing, housekeeping, laundry, di-etary, engineering and maintenance, and biomedi-cal engineering departments, including technicalemployees, staff radiologic technologists, specialprocedures technologists, electronmicroscopetechnicians,and certified respiratory therapytechnicians; and including all clerical employeesin the Employer's nursing (ward clerks), surgery,IV therapy, X-ray, emergency room, laboratory,cardiopulmonary, purchasing, dietary, respiratorytherapy,mental health, social services, centralservice, obstetrics, renal dialysis, nuclear medi-cine,and medical education departments; butexcluding all professional employees, businessoffice clerical employees, confidential employees,guards, and supervisors as defined in the Act.Unit BAllbusiness office clerical employees in theEmployer's business office, medical records, ac-counting, payroll, data processing, nursing (officesecretaries),and laboratory (administrative pa-thology secretary) departments, and in the busi-ness office at the diagnostic and treatment center;but excluding all professional employees, allservice and maintenance and technical employees,plant clerical employees, confidential employees,guards, and supervisors as defined in the Act.Case 20-RC-12523CNA seeks to represent a unit consisting of allregistered nurses at the Employer's two facilities. TheEmployer renews its contention, originally made inCase 20-RC-12331, that the only appropriate unit is29Mercy Hospitals of Sacramento, Inc,217 NLRB 765 (1975)30MercyHospitalsof Sacramento, Inc, supra31Case 20-RC-12331,discussedsupra32 In viewof CNA's requestto separatelyrepresent the registered nurses,one composed of all professionals, including regis-tered nurses, at both facilities.Registered nurses are employed in 12 of thehospitals' 38 departments. Seven of these 12 depart-ments, i.e., medical, surgery, mental health (nursing),IV therapy, obstetrics, renal dialysis, and emergencyroom, are generally considered part of the hospitals'nursing services. With the exception of the emergencyroom, responsibility for these departments rests withthe director of nursing, and the several hundredregisterednurses employed in these departmentsreport to nursing supervisors. The emergency room isunder the direct control of the Employer's executivedirector. Also under the latter's control are the otherfivedepartments in which registered nurses areemployed; namely, X-ray, laboratory, mental health(psychiatric),nuclearmedicine, and cardiopulmo-nary. The approximately 14 registered nurses em-ployed in these departments are supervised by theirrespective department heads, rather than by nursingsupervisors. However, registered nurses in all depart-ments are deemed qualified for employment by virtueof their specific background and training, and per-form duties with a patient care orientation which fallwithin the area of their specific professional capabili-ties and skills.We have previously found that registered nurses areentitled to separate representation, if they desire, byvirtue of their training, skills, and duties, and espe-cially their singular history of separate representationand collective bargaining.30 Further, we have foundno intervening factors in these proceedings whichwould cause us to reach a different conclusion.31Accordingly, as the Petitioner and the Intervenor,SEIU, seek to represent registered nurses separately,we find in this case that a unit comprising allregisterednurses employed at both facilities isappropriate for the purposes of collective bargain-ing.32Disputed Supervisory and ManagerialEmployeesThe parties stipulated that registered nurses em-ployed in the following classifications are supervisorswithin the meaning of the Act and, therefore, shouldbe excluded from any unit herein found appropriate:director of nursing, associate director of nursing,supervising nurse anesthetist, and nursing area super-visor.However, they were unable to agree on thestatusofassistantarea supervisors, head nurses,assistant head nurses, charge nurses, and clinicalspecialists in mental health and renal dialysis, whomMemberWalther agrees thattheymay be excluded from an otherwise all-professional unit Accordingly, it is unnecessaryfor himto decide at this timewhether registered nursesmay appropriatelybe excludedfrom all-profes-sional units in the absence of a request for their separate representation SUTTER COMMUNITY HOSPITALS OF SACRAMENTO191the Employerassertsare also supervisors, or on thestatusof clinical specialists in neonatology andcoronary care, patient care coordinators, in-servicecoordinators,environmental control coordinators,and clinical practice coordinators, whom the Em-ployer . contends- should be excluded as -managerialemployees.Assistant Area Supervisors:The hospitals employeight assistantnursing area supervisors whose dutiesare substantiallythe sameas those of the nursing areasupervisors,who the parties have stipulated aresupervisory employees. Like the area supervisors, theassistantsare responsible for the administrative andtechnical supervision over the nursing programs ,oftheir respectiveunits; interpreting operating policiesand proceduresand reviewing work performance;directingdevelopment and adaptation of work tech-niques andmethods for resolution of unusual orcomplex nursingproblems; and planning with otherdesignated supervisory personnel to provide maxi-mum patient care.Assistant area supervisors, whowork exclusively on the evening shift,33 are normallysubordinate to the area supervisors. In the absence ofan area supervisor,the assistantsare the most seniornursing servicesemployees on duty during theevening shift,in termsof their authority. On thoseoccasions,the assistants report directly to an asso-ciate director of nursing. They are responsible forassigning,evaluating,and overseeing the work ofbetween 10 and 15 nursingpersonnel employed in theunits within their jurisdiction, including head nursesand charge nurses, sharing this responsibility with thearea supervisors,as head nursesnormally work onlyon the day shift. Like area supervisors, assistants have-authority in the interest of the hospitals effectively torecommend the hiring, transfer, suspension,. promo-tion,discipline, and discharge of nursing personnel,includingregisterednurses,and have exercised thatauthority in -the past. Additionally, assistant areasupervisorsare required to have between 18 months'and 3 years' experience as a registered nurse with atleast 1 year of experience as a head nurse.Based on theabove, we fmd that assistant areasupervisors, are supervisors within the meaning of theAct and we shall exclude -them from the unit hereinfound appropriate.Head Nurses and Assistant Head Nurses:There are34 head nurses. employed at the two facilities. Theywork exclusively on the day shift. The Employerasserts,however, that each head nurse has 24-hour-a-day responsibility for the continuity and quality ofnursing careprovided by that individual's assignednursing unitand that this responsibility is dischargedby counseling with certain key subordinates; namely,the charge nurse, who is the registered nurse "incharge" of the unit during the evening shift, and thenight nurse, who plays a similar role- on .the nightshift. It is conceded, however, that charge nurses, aswell as. night nurses, whom the Employer, does notcontend are supervisors, also report directly - tonursing area supervisors or assistants- when the lattermake their periodic rounds of the nursing units undertheir jurisdiction.The duties performed by head nurses fall essentiallyinto three categories: they-oversee the maintenance ofrecords of medical and nursing treatment and relatedservices for which nurses,are responsible; similarlyoversee the ordering of supplies and equipment andthe maintenance of general housekeeping to promotegood surroundings for the patients; and themselvesperform direct patient care services. A head nursemay spend as many as 7 hours of an 8-hour shift indirect patient care service. For the remainder of thetime, the head nurse attends to administrative dutiesand oversees the activities of unit personnel, including between 6 and 10 registered ,nurses whom thehead nurse assigns to cover patients in accordancewith the' latters' nursing care requirements and thelevels of professional training and experience pos-sessed by the nurses. Head nurses may write counsel-ing memos or evaluations of the work performed bysubordinates. However, these evaluations are limitedto factual matters and do not contain recommenda-tions for action of a disciplinary nature. Further,according to the testimony of the Employer's directorof nursing, these memos and evaluations are merely"-considered" when decisions concerning disciplinaryaction are made, normally by the director of nursing,the associate directors,-, and/or- the area- supervisorsand assistants. The record also indicates that headnurses do not authorize overtime for unit personnelnor do they_initiate recommendations for unit or shifttransfers. Such actions are normally undertaken bythe nursing area supervisors,or assistants. Lastly, inrelatively few instances do head nurses participate inprehire interviews or effectively recommend thehiring of nursing personnel.The hospitals - employ two assistant head nurses,one in obstetrics, labor, and delivery (maternity) andthe other in renal dialysis. Their duties are in allessential aspects similar to those performed by thehead nurses in these units. The assistant head nurse,maternity, was appointed to that position to relievethe head nurse of the administrative burden causedby the size of that unit, there being approximately 86full-time and part-time employees covering the day,evening, and night shifts. The assistant head nurse,renal dialysis, is the only registered nurse employed in33 The Employer operates three 8-hour shifts, herein designated as theday, evening, and night shifts. -192DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe outpatient section at Sutter General. She overseesthe work of one to three employees at that facility, asthe head nurse of the unit is located at SutterMemorial.-In deciding whether health care professionals,including registered nurses, are supervisors within themeaning of the Act, we are- bound to adhere to thetraditional standards for determining supervisorystatus.Further, we are not unmindful of the report ofthe Senate Committee on Labor and Public Welfareon the "Coverage of Nonprofit Hospitals Under theNational Labor Relations Act "34 In this report theSenate indicated that a health care professional doesnot exercise supervisory authority in the interest of anemployer when that individual's "direction" to otheremployees is in the "exercise of professional judg-ment . . . incidental to the professional's treatment ofpatients." Based on the evidence adduced in this case,it is clear that head nurses and assistant head nursesperform duties and functions predominantly in the"exercise of professional judgment" incidental totheir treatment of patients and that their "24-hour-a-day responsibility" is addressed to the delivery ofcontinuous nursing care of high quality and not to thegeneral supervision of other employees in subordi-nate positions who share in the aforesaid responsibili-ty, as they possess none of the traditional indicia, ofsupervisory authority cognizable under the Act.Thus, head nurses and assistants do not have theauthority to make effective recommendations withrespect to the hiring, firing, transfer, or discipline ofsubordinates.Neither can they modify establishedwork schedules nor authorize overtime for employeesin their respective nursing units.In these circumstances, we find that head nursesand assistant head nurses are not supervisors withinthe meaning of the, Act and we shall include them inthe unit herein found appropriate.Charge Nurses:There are 24, charge nurses at theEmployer's two facilities, all of whom work exclusive-ly on the evening shift. The duties of charge nursesare similarto those of the head nurses assigned totheir respective nursing units. However, charge nurs-es oversee fewer' subordinates (between three andeight employees, including registered nurses) due todecreased activity on the evening shift 35 On theirscheduled days off, charge nurses may select, fromamong the registered nurses assigned to their nursingunits,substitutes to act in their capacity. Like nightnurses,who occupy similar positions on the nightshift, charge nurses "counsel with" their head nursesand also report directly to assistant area supervisors,when the latter make their periodic rounds of thenursing units.Based on the above facts, we find that chargenurses are not supervisors and we shall include themin the unit herein sought.Clinical Specialists inMental Health (Nursing) andRenal Dialysis:The hospitals employ two clinicalspecialists whom the Employer contends are supervi-sors, one in the mental health (nursing) departmentand the other in the renal dialysis department. Allclinical specialists are required to hold a master'sdegree in nursing, preferably with an emphasis intheir particular field of interest. Unlike the others,however, the two here in question assume responsibil-ities-akin to those of nursing area supervisors,according to the Employer, although all share withthe area supervisors a common wage range.We find that the record in this case amply supportsthe Employer's contention. Thus, the clinical special-ist inmental health, an expert in child psychiatricnursing, is responsible for clinical supervision of theEmployer's child care staff and has a' variety ofnursing personnel reporting to her, including a headnurse, a charge nurse, and several staff -registerednurses. This individual, who is directly subordinate toan associate-director of nursing, has the authority, inthe interest of the hospitals, to hire and fire employeesand has, in fact, exercised that authority in order toselect her own staff.Likewise, the clinical specialist in renal dialysissupervises and administers nursing services in allrenal care units, responsibly directing the work of 17to 20 employees, including head nurses, an-assistanthead-nurse, charge nurses, and several staff 'registerednurses. This individual has the authority to hire andfire employees and, like her counterpart in mentalhealth, has used this authority in the selection of herown staff.It is therefore clear that clinical specialists in mentalhealth and renal dialysis possess that degree 'ofsupervisory authority cognizable under the Act whichwarrants their exclusion from the unit herein foundappropriate.ClinicalSpecialist inNeonatology:There is oneclinical specialist in neonatology who the Employercontends is a managerial employee and as suchshould be excluded from the unit herein foundappropriate. This individual, who concededly exercis-es no supervisory responsibility, is subordinate to anassociate director and the director of nursing. She isinvolved in the development of the Employer's newlyestablished neonatology intensive care unit. In thiscapacity she is responsible for planning, initiating,34 S. Rept. 93-766, 93d Cong., 2dsess 6(April 2, 1974)heart surgery patient, thus assumingno administrative responsibilities during35A charge nurse in the cardiac intensive care unit testified that she maythat particular shift. This individual also testified that on occasion she hasoccasionally spend an entire 8-hour shift caring for a postoperative openbeen "floated out" of her nursing unit to work in other areas of the hospital. SUTTER COMMUNITY HOSPITALS OF SACRAMENTO193directing, and evaluating nursing care for the parent-infant clientele of the Employer. Such work includes,but is not limited to, the development of new orimproved methods of nursing care and the policiesand -procedures applicable thereto. To qualify forsuch work, a clinical -specialist is neonatology mustpossess anadvanced in-depth knowledge of nursingtheories and practice specifically related to the familyunit, including an understanding of the relationshipand function of the medical and biological sciences.Additionally, this individualmust have acquiredspecial knowledge and skills in writing, speaking, andthe group process, and must be able to use theinterdisciplinary tools involved in the supervision,administration, and management of patient care.The Board, with judicial approval,36 has tradition-ally -defined managerial employees as those whoformulate and' effectuatemanagement policies byexpressing and making operative the decisions oftheir employer, and those who have discretion in theperformance of their jobs independent of theiremployer's established policy.37 Thus,managerialstatus isconferred only upon those in executive-typepositionswhose interests are closely aligned withmanagementas true representatives of management.Accordingly, we have held that professional employ-ees are not the same as management employeesmerely because their professional competence neces-sarily involves a consistent exercise of discretion andjudgment in a manner which may affect an employ-er's business direction or established policy.38 Thetouchstone in a given case is whether or not aprofessional employee either exercises the type ofdiscretion indicative of managerial status or, havingsome responsibility for authorship, participates di-rectly in the employer's policymaking process.The record in the instant case shows that theclinical specialist in neonatology performsworkwhich goes beyond that incidental to professionaltraining and experience and, in- the development ofthe neonatology nursing unit, actually involves theformulation of policies and procedures affectingnursing care. To be sure, the role of this specialist issubordinate to those of the associate director and thedirector of nursing. However, it is clear that thedegree of responsibility entrusted to this individual,by reason of her interdisciplinary qualifications andskills, aligns her more closely with management, inwhose interest she acts, than to other employeeswhom the Act protects. In these circumstances, wefind that the clinical specialist in neonatology is a36N.L R.B. v. Bell Aerospace Company, Division ofTextror, Inc.,416 U.S.267 (1974).37Palace Laundry Dry Cleaning Corporation,75NLRB 320 (1947),Eastern Camera and PhotoCorp.,140 NLRB 569 (1963).38GeneralDynamics Corporation, Convair AerospaceDivision,San DiegoOperations,213 NLRB 851 (1974).managerial employee and we shall exclude her fromthe unit herein found appropriate.39,Clinical Specialist in Coronary -Care:There is oneclinicalspecialist in coronary care, immediatelysubordinate to an associate director and to thedirector, of nursing, whom the Employer contends is amanagerial employee.Among other things, thisindividual teaches a course in coronary care accred-ited by the University of California which is- attendedboth by the hospitals' employees and by registerednursesemployed elsewhere. This teaching responsi-bility involves evaluation of student progress. Theclinical specialist in coronary care also serves as a"-resource person" for "policy and procedure plan-ning and decision-making in all cardiac monitoringareas." In this respect, however; the record showsonly that she has participated in discussions concern-ing the location of the monitoring station in thecardiac intensive care unit and has assisted inidentifying those aspects of a patient's condition to bemonitored.Based on the foregoing we find the record insuffi-cient upon which to make a determination as to themanagerial status of this employee. Accordingly, weshall allow the clinical specialist in coronary care tovote in any election held in this case, subject tochallenge.4°Patient Care Coordinators:There are two patientcare coordinators who work with the medical staff,other health care facilities, and the patients them-selves to insure successful delivery of health careservices and to facilitate the readjustmentof patientsto the home environment, or to other hospitals orintermediate health care facilities. These individualswork "independently, and without close supervision"but within the framework of the Employer's estab-lished health care policies. Among other things, thework entails evaluating hospital care in accordancewith patients' needs; planning posthospital care forpatients about to be discharged or transferred toother health care facilities; and, when necessary,conferring with patients, their families, and recipienthealth care facilities to assure delivery of requiredhealth care, as established by physicians' orders.Patient 'care coordinators are subordinate to nursingarea supervisors but may also report directly to anassociate director or to the director of nursing.It is clear on the above facts that patient carecoordinators do not formulate and effectuate' man-agement policy. Neither do they exercise discretion inthe performance of their work which is independent39Members Fanning and Jenkins wouldnot find theclinical specialist inneonatologyto be a managerial employee and,accordingly, would includeher in the unit40Members Fanning and Jenkins wouldnot find theclinical specialist incoronary care to be managerial and would include her in the unit at this time 194DECISIONSOF NATIONALLABOR RELATIONS BOARDof the Employer's established policy. Indeed, these,employees admittedly work within the framework ofexistingmanagement policy in accomplishing theirprofessional tasks. In these circumstances, we find,contrary to the Employer's contention, that patientcare coordinators are not managerial employees andwe shall include them in the, unit sought.-In-Service Coordinators: -Thethree in-service coor-dinators, who the Employer contends are managerialemployees, are responsible for directing the in-serviceeducation of the nursing staff, including registerednurses, at both facilities. This work involves theplanning, organizing, and implementing of orienta-tion programs for newly hired or reassigned nursingpersonnel; assisting in the evaluation of their poten-tial for service in the various nursing units of thehospitals; conducting continuing education programsfor registered nurses; and training them in newnursing procedures. In carrying out their responsibili-ties,in-service coordinators instruct staff , in thepolicies and procedures governing the delivery ofnursing care;may "assist with revisions" of suchpolicies and procedures to fill new needs; and mayconsult with physicians, nursing area supervisors, andhead nurses to identify and eliminate deficiencies intraining.-To qualify for this position, in-service coordinators,who are subordinate to the associate directors and tothedirector of nursing,must possess advancedknowledge of general nursing theory and practice andhave acquired special knowledge and skills in writing,speaking, and the group process. They must also befamiliar with the organization and functions of alldepartments and with the policies and procedures ofthe hospitals.It is clear that in-service coordinators manifest ahigh degree of professional competence requiringconsistent use of discretion and judgment in thetraining of other professionals. However, the recordin this case does not show that such discretion may beexercised independently of the Employer's estab-lished policy nor does it demonstrate that theseindividuals in fact participate directly in the Employ-er's policymaking process. In this respect, the jobdescriptionpertaining to in-service coordinatorsstatesmerely that they may "assist with revisions" ofmanagement policy. There is no indication, however,as to the form such "assistance" takes. In thesecircumstances, we are unable to determine whether ornot in-service coordinators are managerial employ-ees. Accordingly, we shall allow them to vote in. anyelection held herein, subject to challenge.41Clinical Practice Coordinators:The hospitals' fourclinical practice coordinators work primarily in thein-service education program as instructors, in aformal setting, to provide additional training incertain specialized areas, such as intensive care andsurgery.With the in-service coordinators, to whomthey are subordinate, clinical practice coordinatorsassist in the screening and selection of volunteers toparticipate in these specialized training programs.On these facts, we find, contrary to the Employer'scontention, that clinical practice coordinators are notmanagerial employees and we shall include them inthe unit herein found appropriate.Environmental Control Coordinators:The two envi-ronmental control coordinators are responsible formonitoring all facets of patient care at Sutter Generaland Sutter Memorial, respectively, in order to detectand control the spread of infectious diseases. Theyare supervised by the associate director of nursing ateach facility and by the director of nursing. Asmembers of the environmental control committee,these individuals monitor and evaluate the infectioncontrol techniques used by the various departmentsof the hospitals and suggest methods of improvingexisting techniques. Additionally, they work with thein-service coordinators in preparing and presentingtrainingprograms dealing with infection control.Although environmental control coordinators possessno supervisory responsibilities, their findingsmayresult in disciplinary action if they point to careless-ness as a cause in the spread of infection.On the above facts, we do not agree that environ-mental control coordinators are managerial employ-ees.Accordingly, we shall include them in the unitherein sought.Based on the foregoing, we find that the followingemployees constitute a unit appropriate for thepurposes of collective-bargaining within the meaningof Section 9(b) of the Act:All registered nurses employed at the Employer'stwo facilities including head nurses, assistant head,nurses, charge nurses, patient care coordinators,clinical practice coordinators, and environmentalcontrol coordinators; but excluding assistant areasupervisors, clinical specialists inmental health(nursing) and renal dialysis,, and the clinicalspecialist inneonatology, guards,managerialemployees, and supervisors as defined in the Act.ORDERIt is hereby ordered that the petition filed in Case20-RC-12306 be, and it herebyis, dismissed.41MembersFanning and Jenkins would not find the in-service coordina-tors to be managerialemployees and would include them in the unit at thistime. SUTTER COMMUNITY HOSPITALS OF SACRAMENTO195[Direction of Elections42 omitted from publica-tion.]43CHAIRMAN MURPHY and MEMBER FANNING, concur-ring in part and dissenting in part:We join our colleagues in their fmdings concerningthe unit placement of employees in disputed profes-sional,supervisory, and managerial categories.Wealso join in their unit determinations except insofar asthey find that engineering and maintenance depart-ment and biomedical repair unit employees do notconstitute a separate appropriate unit as sought inCase 20-RC-12306 and that only an overall serviceand maintenance unit is appropriate. We would findon the record before us that the aforementionedengineering and maintenance department and bio-medical repair unit employees have separate interestsjustifying the establishment of a departmental unit inview of their separate supervision, functions, andconditions of employment. These employees performduties and functions similar to those inRiversideMethodist Hospital. 4442 Inasmuch as the units heremfound appropriateare at variance withmany of those sought and as,at the time of the hearings, no party could havedetermined with any degreeof certainty what unit orunits in this newlycoveredindustrywould befoundappropriate,we hereby direct that theRegional Director ascertain the parties' showings of interest in the unitsherem foundappropriate and that electionsbe heldsubject tothe determinedadequacy of suchshowing.43Excelsiorfootnote omitted from publication.44 223 NLRB1084(1976).